     Case 2:20-cv-01577-JAM-DMC Document 16 Filed 08/19/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BENJAMIN JUSTIN BROWNLEE,                         No. 2:20-CV-1577-JAM-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    A. HUBBARD,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to
18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s first amended complaint, ECF No. 10.
19                  The Court is required to screen complaints brought by prisoners seeking relief
20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.
21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or
22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief
23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,
24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain
25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This
26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d
27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the
28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:20-cv-01577-JAM-DMC Document 16 Filed 08/19/21 Page 2 of 4


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege
 2   with at least some degree of particularity overt acts by specific defendants which support the
 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is
 4   impossible for the Court to conduct the screening required by law when the allegations are vague
 5   and conclusory.
 6

 7                                           I. BACKGROUND
 8          A.      Procedural History
 9                  Plaintiff initiated this action with his original complaint filed on August 5, 2020.
10   See ECF No. 1. On September 17, 2020, the Court screened the original complaint. See ECF
11   No. 9. The Court summarized Plaintiff’s allegations as follows:
12                                   Plaintiff is currently incarcerated at California State Prison,
                    Corcoran, however the events alleged took place at California State
13                  Prison, Sacramento. Plaintiff is filing suit against a senior librarian at the
                    California State Prison, Sacramento, Ms. A. Hubbard. ECF No. 1, pg. 4.
14                  Plaintiff is alleging a violation of his right to due process for the issuance
                    of a rules violation report and the subsequent alleged repercussions. Id. On
15                  July 12, 2018, plaintiff returned two packets of legal paging that had been
                    borrowed from the prison’s legal library. Id. Plaintiff states that at the time
16                  he returned the documents there was no writing on them. Id. The
                    defendant, Ms. A. Hubbard, wrote a rules violation report for the incident
17                  on July 13, 2018, stating that plaintiff had damaged the packets by writing
                    on them. Id. at 8.
18                                   Plaintiff was to be charged $11 for each damaged packet,
                    $22 in total, though it is unclear if the $22 was taken from plaintiff’s
19                  account. Id. at 4-5, 8, 22-24. Plaintiff states he was placed in the special
                    housing unit for 153 days due to the rule violation. Id. at 5. The rules
20                  violation report mental health assessment document that was submitted
                    with the complaint notes that the offense could not result in a special
21                  housing unit term. Id. at 12. Plaintiff also states he was denied access from
                    the law library for 30 days after the rule violation. Id. at 5. As a result,
22                  Plaintiff was forced to request an extension of time from the district court
                    for matters unrelated to the present case. Id. It is unclear from Plaintiff’s
23                  complaint if that request was granted. Id.
                                     Plaintiff was provided notice of the rules violation on July
24                  24, 2018. Id. at 17. An investigation into the incident was done by Officer
                    A. Cid on August 3, 2018, during which the plaintiff declined to make a
25                  statement or request witnesses for the disciplinary hearing relating to the
                    rule violation. Id. at 5, 16, 17. A mental health assessment was conducted
26                  on August 30, 2018, by a clinician, who concluded the rule violation was
27   ///
28   ///
                                                        2
     Case 2:20-cv-01577-JAM-DMC Document 16 Filed 08/19/21 Page 3 of 4

                    not caused by any disability. Id. at 5, 10-14, 18. At the disciplinary
 1                  hearing, Lieutenant J. Baker found the plaintiff not guilty of the rules
                    violation. Id. at 5, 21-24.
 2
                    ECF No. 9, pgs. 2-3.
 3

 4                  The Court identified two claims: (1) a due process claim related to the rules
 5   violation report and disciplinary hearing; and (2) an access-to-courts claim related to inability to
 6   access the law library. See id. at 3-5. The Court concluded Plaintiff failed to state a cognizable
 7   claim under either theory and granted Plaintiff leave to amend. See id. at 5-6. In particular, while
 8   the Court concluded Plaintiff’s due process claim was not amenable to amendment, the Court
 9   found that Plaintiff’s access-to-courts claim could be amended. Plaintiff subsequently filed his
10   first amended complaint now before the Court. See ECF No. 10.
11          B.      Plaintiff’s Current Allegations
12                  In the first amended complaint, Plaintiff continued to name Hubbard as the only
13   defendant. See id. at 1, 2. Plaintiff reiterates many of the allegations in the original complaint,
14   namely that Plaintiff was issued a rules violation report for damage to state property. See id. at 3.
15   Plaintiff contends that, while he was found not guilty of the charge, “he was not reimbursed his
16   $22 dollars that the Defendant A. Hubbard has taken from the Plaintiff [sic] account.” Id. at 4.
17

18                                            II. DISCUSSION
19                  Plaintiff appears to have abandoned his access-to-courts claim and to have recast
20   his due process claim. As to the latter, Plaintiff now claims Hubbard has improperly withheld
21   $22.00 from his prison account.
22                  Where a prisoner alleges the deprivation of a property interest caused by the
23   unauthorized action of a prison official, there is no claim cognizable under 42 U.S.C. § 1983 if
24   the state provides an adequate post-deprivation remedy. See Zinermon v. Burch, 494 U.S. 113,
25   129-32 (1990); Hudson v. Palmer, 468 U.S. 517, 533 (1984). A state’s post-deprivation remedy
26   may be adequate even though it does not provide relief identical to that available under § 1983.
27   See Hudson, 468 U.S. at 531 n.11. A due process claim is not barred, however, where the
28   deprivation is foreseeable and the state can therefore be reasonably expected to make pre-
                                                        3
     Case 2:20-cv-01577-JAM-DMC Document 16 Filed 08/19/21 Page 4 of 4


 1   deprivation process available. See Zinermon, 494 U.S. at 136-39. An available state common
 2   law tort claim procedure to recover the value of property is an adequate remedy. See id. at 128-
 3   29.
 4                   Here, there are no allegations in the first amended complaint upon which the Court
 5   could conclude that the deprivation complained of was foreseeable. Because California’s tort
 6   claim process provides an adequate post-deprivation remedy, Plaintiff’s due process claim is not
 7   cognizable.
 8

 9                                          III. CONCLUSION
10                   Because it does not appear possible that the deficiencies identified herein can be
11   cured by amending the complaint, Plaintiff is not entitled to leave to amend prior to dismissal of
12   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).
13                   Based on the foregoing, the undersigned recommends that this action be dismissed
14   for failure to state a claim.
15                   These findings and recommendations are submitted to the United States District
16   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days
17   after being served with these findings and recommendations, any party may file written
18   objections with the court. Responses to objections shall be filed within 14 days after service of
19   objections. Failure to file objections within the specified time may waive the right to appeal. See
20   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
21

22   Dated: August 18, 2021
                                                            ____________________________________
23
                                                            DENNIS M. COTA
24                                                          UNITED STATES MAGISTRATE JUDGE

25

26
27

28
                                                        4
